Citation Nr: 1800711	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-31 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating greater than 10 percent for right knee meniscal tear with degenerative joint disease. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. The appeal was certified to the Board by the RO in Houston, Texas. 

The April 2016 statement of the case addressed the ratings assigned for bilateral hearing loss and for the right knee disorder. In his May 2016 VA Form 9, the Veteran indicated he was only appealing the right knee issue, and thus, the hearing loss issue was not perfected for appeal. 

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDING OF FACT

In November 2016 and December 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted statements wherein he requested to withdraw his appeal as to the listed issue. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. Id.

In November 2016, the Veteran submitted correspondence wherein he stated he did not wish to continue his appeal. In November 2017, the Board notified the Veteran that his appeal had been placed on the Board's docket. The Veteran responded in December 2017, indicating he did not wish to continue the appeal concerning his knee. Thus, there remain no allegations of error of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The claim of entitlement to a rating greater than 10 percent for right knee meniscal tear with degenerative joint disease is dismissed. 



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


